Citation Nr: 1711737	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-34 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee scar, associated with shrapnel wound.

2.  Entitlement to an initial compensable rating for right buttocks scar, associated with shrapnel wound.

3.  Entitlement to an initial compensable rating for right thigh scar, associated with shrapnel wound.

4.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine, to include as secondary to service-connected disabilities.

5.  Entitlement to a higher initial rating for right knee arthritis, currently rated 10 percent disabling prior to May 29, 2014, 50 percent disabling prior to October 3, 2014, 100 percent disabling prior to December 1, 2015 and 30 percent disabling thereafter.  

6.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling. 

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for acid reflux, to include as secondary to service-connected disabilities.

9.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

10.  Entitlement to service connection for a neck disability.

11.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

12.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

13.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

14.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

15.  Entitlement to a total disability rating based upon individual unemployability (TDIU), exclusive of the period from May 29, 2014 to December 1, 2015


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to April 1972.  His decorations include the Purple Heart Medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and November 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  Jurisdiction has been transferred to the RO in Detroit, Michigan.  

The May 2009 RO decision denied service connection for DDD of the lumbar spine, an initial rating excess of 10 percent for right knee disability and initial compensable ratings for scars of the right knee, right buttocks, and right thigh.  These issues were certified for appeal in September 2011.  

In August 2011, the Veteran was afforded a Travel Board hearing.  A hearing transcript is of record.  (In April 2016, the Board notified the Veteran that the Veterans Law Judge conducting the August 2011 hearing had retired and afforded him another opportunity to have a hearing.  Later that same month, he responded that he did not want another hearing.)  

In April 2012, the Board remanded the issues of service connection for DDD and a higher initial rating for a right knee disability and denied initial compensable ratings for scars of the right knee, right thigh and right buttocks.  

The Veteran appealed the April 2012 denials to the United States Court of Appeals for Veterans Claims (Court).  In September 2012, a Joint Motion for Partial Remand was brought before the Court, and in an Order dated that same month, the Court vacated the April 2012 Board decision to the extent that it had denied increased disability ratings for the service-connected scars, residuals of shrapnel wounds of the right knee, right buttock, and right thigh, and remanded the case to the Board for readjudication consistent with its Order.   

In June 2013, the Board remanded the issues of initial compensable ratings for scars of the right knee, right thigh and right buttocks for additional development in compliance with the September 2012 joint motion.  

The November 2013 RO decision denied claims for a rating in excess of 30 percent for PTSD and service connection for bilateral hearing loss, acid reflux, ED, neck condition, and peripheral neuropathy for each extremity.  The RO certified these claims for appeal in November 2015.  

In November 2014, the RO granted a June 24, 2013 effective date for service-connection for tinnitus and closed the appeal for the issue.  

The Board finds that entitlement to TDIU is raised as part of the current appeal for an increased rating and has included it as a separate issue as listed on the title page.  Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).

As a final preliminary matter, the Board notes that in a February 2014 statement, the Veteran raised the issues of service connection for a left knee disability and muscle injury associated with his shrapnel wounds.  These issues have not yet been adjudicated by the agency of original jurisdiction (AOJ).  They are referred to the AOJ for appropriate action, to include providing the Veteran with the appropriate forms.  See 38 C.F.R. §§ 19.9 (b) (providing for referral to AOJ of issues not yet adjudicated); 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits) (2016).

The issues of service connection for a neck disability and peripheral neuropathy of the upper extremities and higher initial rating for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The service-connected scars of the right knee, right thigh, and right buttocks include three painful scars, but each scar does not affect an area of at least 6 square inches (39 square centimeters); they do not cause additional functional impairment of the affected areas.

2.  The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD have more nearly approximated occupational and social impairment with deficiencies in most areas, but it has not more nearly approximated total occupational and social impairment.

3.  The evidence is at least evenly balanced as to whether the Veteran's current bilateral sensorineural hearing loss is related to his active military service.

4.  Acid reflux did not have its onset in service and is not otherwise related to active duty, to include as secondary to service-connected PTSD.

5.  ED did not have its onset in service and is not otherwise related to active duty, to include as secondary to service-connected PTSD.

6.  The evidence is at least evenly balanced as to whether the Veteran's current lumbar spine DDD is related to his service-connected disabilities.

7.  Peripheral neuropathy of the lower extremities did not have its onset in service and is not otherwise related to active duty, to include as secondary to service-connected lumbar spine DDD.  

8. The evidence is at least evenly balanced as to whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation. 



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no higher, for scars of the right knee, right thigh and right buttocks are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes (DCs) 7801-7805 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 70 percent, but no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, DC 9411 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, his bilateral sensorineural hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for entitlement to service connection for acid reflux are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

5.  The criteria for entitlement to service connection for ED are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

6.  With reasonable doubt resolved in favor of the Veteran, his lumbar spine DDD is etiologically related to service connected disabilities.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

7.  The criteria for entitlement to service connection for peripheral neuropathy of the lower extremities are not met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

8.  With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Regarding the issues of service connection for a lumbar spine disability and bilateral hearing loss and entitlement to TDIU, the favorable actions in the decision result in a complete grant of benefits sought.  Discussion of VCAA compliance with respect to these issues is unnecessary.  

VA provided adequate notification about the information and evidence necessary to substantiate the claims in December 2008 and May 2013 letters.  The letters advised the Veteran of the evidentiary requirements for service connection and increased ratings.  The letters also informed the Veteran of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  For these reasons, the duty to notify is satisfied.  

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of service treatment records (STRs) and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, VA medical records, and private medical records.  

The Board notes that the January 2013 claim identifies VA Daytona records beginning in 2006.  The VA Medical Center (VAMC) outpatient records begin in December 2008.  They reflect that the Veteran was a new patient at the VA Daytona Beach outpatient clinic.  It is reasonable to assume that the RO requested all clinical records as part of regular VAMC record request procedures.  Kyhn v. Shinseki, 716 F.3d 572, 577 (Fed. Cir. 2013) (noting that application of the presumption of administrative regularity is proper "where the presumption of regularity [is] premised upon independent legal authority"); VA Adjudication Procedure Manual M21-1, III.iii.1.C.4.b. Requirement to Obtain VA Medical Records.  Further clarification of whether the Veteran received treatment prior to December 2008 is not needed since the available records clearly reflect that he was a new patient at the Daytona Beach VA outpatient clinic beginning in December 2008, rather than 2006.  

In October 2013, the representative identified April 1970 Cam Rahn Bay hospital records concerning combat injuries as missing.  STRs include April 1970 hospitalization for multiple fragment wounds and cover the course of treatment.  The Board considers the April 1970 hospitalization report to match the identified records and thus, all STRs are of record.  

The Veteran had appropriate medical examinations with responsive medical opinions in August 2013 and September 2013 covering scars, acid reflux, ED, PTSD, and bilateral lower extremity peripheral neuropathy.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the examiner referred to the psychological disorder as anxiety and depression, instead of PTSD, it is clear from her comments that she did not believe the Veteran's psychological symptoms cause or exacerbated acid reflux or ED symptoms within any reasonable degree of scientific certainty.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record); see Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  

In August 2015, the representative asserted that the Veteran's PTSD symptoms had worsened.  The Board finds that the current record is sufficient to adjudicate the claim since a 70 percent rating is awarded for service-connected PTSD.  The evidence weighs against a finding of total occupational and social impairment as suggested by the July 2015 DBQ based upon previous clinical records and the newly submitted October 2016 VA neuropsychological evaluation.  See also October 2016 VA treatment records (noting that Veteran remains married; identified wife as a significant source of support; and exhibited cooperative behavior); 38 C.F.R. § 4.130.  Thus, the evidence does not suggest an increase of PTSD symptoms in light of the newly assigned 70 percent rating and a remand for another PTSD VA examination is not necessary.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)) (discussing limits to VA's duty to assist).

In August 2011, the Veteran testified at a video conference hearing presided by a Veterans Law Judge who no longer works at the Board.  He was duly informed and declined a second hearing.  For the August 2011 hearing, the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the Veterans Law Judge identified the issues on appeal and inquired as to the scar symptoms.  Neither the Veteran, nor his representative, has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

The record reflects substantial compliance with the August 2012 joint motion and June 2013 Board remand concerning increased ratings for scars.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The agency of original jurisdiction (AOJ) obtained updated VA outpatient records, provided an August 2013 VA examination, and readjudicated the claims in November 2014.

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.  




II.  Service Connection - general laws and regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
 § 3.303(a).  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition, certain chronic diseases, including arthritis and other organic diseases of the nervous system (i.e. hearing loss and peripheral neuropathy) are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101 (3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101 (3) or 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran is presumed to have been exposed to herbicide agents in service.  38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases, including early onset peripheral neuropathy, are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service, even though there is no record of the disease during service.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2016).  Additionally, regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, a Veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide agent exposure.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).   VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although a claimant is competent in certain situations to identify a simple condition, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

(i) Bilateral hearing loss

Service records show that the Veteran participated in combat and sustained combat shrapnel injuries to his right leg.  Noise exposure is conceded as it is consistent with the circumstances of the Veteran's combat service as a light weapons infantryman.  38 U.S.C.A. § 1154(b).   Service treatment records (STRs) do not include any hearing loss complaints or treatment.  In February 1972, the Veteran had an audiogram which showed normal hearing.  

April 2013 VA audiology records include a hearing evaluation.  The Veteran endorsed having military, occupational and recreational noise exposures.  Pure tone audiometry testing showed mild to moderate-severe sensorineural hearing loss in both ears.  The Veteran was given hearing aids.  

In September 2013, the Veteran was afforded a VA audiology examination.  Pure tone audiometry testing confirmed bilateral sensorineural hearing loss.  The examiner expressed a negative opinion regarding a military etiology.  She cited the audiometry findings on the entrance and separation physical examinations.  

In an August 2015 statement, the representative asserted that the September 2013 VA audiology opinion was inadequate.  The examiner's rationale was tantamount to requiring in-service evidence of hearing loss.  A February 2006 medical article was submitted indicating that early noise exposure renders individuals significantly more vulnerable to age related hearing loss.  

The Veteran contends that service connection is warranted for bilateral hearing loss.  The evidence shows that the Veteran had in-service noise exposure and current bilateral hearing loss.  The disputed issue is a nexus.  

The September 2013 VA medical opinion is cursory and as the August 2015 attorney points out, unclear as to whether the examiner fully considered military noise exposure as a causative factor.  See also Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The September 2013 VA examiner did not have an opportunity to review the medical article submitted in support of the claim.  For these reasons, the Board does not find the September 2013 VA medical opinion persuasive.  

There is no positive medical opinion specifically addressing the question of a nexus.  However, the representative submitted a February 2006 medical article published in The Journal of Neuroscience.  It found that prior noise exposure was causally related to subsequent age-related hearing loss.  The Court has indicated that treatise evidence may suffice to establish nexus in instances where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Sacks v. West, 11 Vet. App. 314, 317 (1998).  Here, the Board finds the article to be of significant probative weight pursuant to the reasoning of Sacks.  The study concludes with specificity and sufficient certainty that early noise exposure caused the inner ears to be significant more vulnerable to aging.  It explained that an animal study was conducted.  It showed that animals with a history of noise exposure exhibited substantial, ongoing deterioration of cochlear neural responses after a long postexposure time in comparison with similarly aged animals without a noise exposure history.  It is reasonable to infer from the article that early noise exposure is a significant causal factor in later hearing loss.  Applied to the current case, it would suggest that the initial noise exposure during active service has a significant causal relationship to the current post-service bilateral hearing loss.  The Board therefore accepts the Veteran's testimony that he suffered acoustic trauma in service.  Moreover, the fact that the claimed cause of the Veteran's hearing loss, i.e., acoustic trauma from weapons fire and related noise, is therefore established by his testimony, does not prevent him from also invoking the section 1154(b) presumption in order to show that he incurred the disability itself while in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  

The evidence is thus at least evenly balanced as to whether the Veteran's current bilateral sensorineural hearing loss is caused by military noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, service connection for bilateral sensorineural hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.

(ii) Acid reflux

STRs do not include any complaints or treatment for gastritis or acid reflux type symptoms.  The February 1972 separation examination does not suggest any abnormalities. 

December 2008 VA primary care records showed that the Veteran complained about upset stomach or mild epigastric pain that increased during periods of anxiety.  He had three episodes of these symptoms over the past month.  The symptoms started about a year ago.  Clinical evaluation was grossly normal.  A gastrointestinal diagnosis was not listed, but the Veteran received Ranitidine.  

May 2009 VA primary care records reflect that Ranitidine improved the Veteran's stomach symptoms and he used it on an as needed basis.  Subsequent VA treatment records refer to continued Ranitidine use and a gastroesophageal reflux disorder (GERD) assessment.  However, they do not indicate new or worsening epigastric symptoms or that a specialist consultation was recommended or placed.  

In his May 2012 claim, the Veteran requested that acid reflux be considered service connected on a direct basis and as secondary to PTSD.  He reported taking medication for treatment.  

The Veteran was afforded a VA esophageal examination in September 2013.  He recalled having pain in his upper abdomen when swallowing while he was living in Florida.  He had these symptoms for 4 or 5 years prior to then, but thought it was an upset stomach.  It got worse and he sought medical attention.  He received medication.  He was generally asymptomatic, but occasionally had symptoms.  He thought the medication worked fairly well.  He also modified his diet.  He stated that he sometimes developed GERD type symptoms when he was stressed.  Currently, he took Ranitidine twice daily.  The examiner noted a history for alcohol, caffeine, anxiety and bilateral carpal tunnel syndrome.  Clinical examination was grossly normal.  The examiner commented that the Veteran had subjective tenderness to palpation over the epigastrium without objective evidence of pain.  She reviewed laboratory studies.  She expressed a negative medical opinion regarding both a direct and secondary nexus.  For a direct nexus, she cited absence of related treatment in service, widespread prevalence among the general population and the Veteran's GERD onset contemporaneous with advancing age.  She stated that the weight of the medical evidence / literature was against anxiety disorder with depressive disorder causing GERD.  She identified the pathological cause as an incompetent valve in the lower esophageal sphincter that abnormally relaxes or weakens leading to stomach acid to enter the esophagus.  She also cited numerous GERD risk factors.  

She stated that GERD was not aggravated by service-connected anxiety with depression.  She cited the absence of diagnosis until many years after service.  She believed that if a causal relationship was present it would have likely surfaced closer to service.  She stated that the association between psychiatric and gastroesophageal disorders was uncertain.  In this case, the Veteran had multiple known risk factors for GERD including obesity, advancing age and diet history for GERD related foods, specifically grapefruit, spicy food and tomatoes.  For these reasons, she did not believe GERD was aggravated by his service-connected disability.  

In October 2013, the Veteran recounted several stressful events from Vietnam and indicated that he had a significant decline in physical health in addition to mental health.  He experienced numerous intrusive thoughts about Vietnam and had great difficulty readjusting to civilian life.  

In his November 2013 notice of disagreement (NOD), the representative asserted that PTSD and GERD are casually related.  He cited four published articles supporting an etiological relationship.  

The first article from the National Center for PTSD indicated that a growing body of literature found a link between PTSD and physical health.  However, the existing research had not been able to conclusively determine that PTSD causes poor health.  It continued that PTSD may promote poor health through a complex interaction between biological and psychological mechanisms.  It stated that there was some evidence to indicate PTSD is related to gastrointestinal disorders, but noted that the gastrointestinal system had not been as extensively researched as the cardiovascular system.  A civilian study concerning a relationship between gastrointestinal symptoms and PTSD found a relationship.  

The second citation was from a May 2007 a congressional hearing regarding PTSD research.  It included expert testimony that individuals with PTSD are more likely to have significant health problems, particularly gastrointestinal problems.  

The third article summarizes PTSD and notes that physical symptoms, including gastrointestinal distress, are common in individuals with PTSD.  

The fourth article indicated that traumatic life events produced an inflammatory response. 

In August 2015, the Veteran's representative asserted that GERD was related to PTSD.  He cited research indicating that psychological comorbidity was common among GERD patients.  He relisted the published articles cited in the November 2013 NOD. 

After careful consideration, the Board finds that the preponderance of the evidence is against a nexus.  The Board does not doubt the sincerity of the Veteran in his assertions.  However, the additional medical evidence weighs against the claim as explained below.  

Regarding direct service connection, STRs are silent for any recurring gastric or acid reflux type symptoms.  There is no persuasive evidence suggest it could be related to presumed herbicide agent exposure.  Combee, supra.  The Veteran does not otherwise assert a continuity of symptomatology or identify a specific in-service illness or event that he believes is now associated with GERD.  The evidence indicates that the symptoms started around 2007 or so.  See VA treatment records from December 2008 and the September 2013 VA examination report.  The September 2013 VA medical opinion weighs against a direct nexus to service.  The VA examiner provided a persuasive rationale indicating that a combination of non-service related causes led to post-service GERD.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).  There is no additional medical evidence challenging her opinion on a direct basis.  For these reasons, the Board finds the evidence to weigh against a nexus to service on a direct basis.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).

Regarding secondary service connection to PTSD, the evidence in support of the claim consists of the Veteran's reports and medical articles.  The Veteran has reported an increase in gastric symptoms during periods of stress and the Board considers his reports credible.  December 2008 VA primary care records; September 2013 VA examination report.  Establishing a secondary cause for acid reflux raises questions concerning an internal medical process that extends beyond an immediately observable cause-and-effect relationship.  It is the type of etiology or nexus that the courts have found to be complex medical matters beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4; Woehlaert, 21 Vet. App. 456; Waters, 601 F. 3d at 1278.  In this case, lay reports are not competent regarding any supposition that psychiatric symptoms caused or aggravated acid reflux or GERD within any degree of scientific certainty.  Id.  While the Veteran has provided competent and credible reports of symptoms, his competency does not extend to any secondary nexus reports and such reports have no probative value.  Id.  

The favorable competent evidence is limited to the medical articles submitted in support of the claim.  38 C.F.R. § 3.159(a).  As noted above, the Court has indicated that treatise evidence may suffice to establish nexus in instances where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Sacks v. West, 11 Vet. App. 314, 317 (1998).  Unlike the above hearing loss claim, the Board does not find the articles to be of significant probative weight pursuant to the reasoning of Sacks to show a nexus to PTSD.  First, these studies are controverted by the September 2013 VA examiner's comments that the overall literature regarding psychological causation is debatable.  Second, the facts in this case suggest that there are multiple non-service causes for GERD.  The complex disability picture presented by the additionally identified non-service causes precludes a generic inference of secondary causation from medical articles.  Id.; Caluza, 7 Vet. App. at 510-511.  Overall, while the medical articles are helpful, the record identifies multiple non-service causes and precludes the identification and quantification of a PTSD etiology within any degree of medical certainty.  Id. 

Regarding aggravation, even assuming without conceding that PTSD was an aggravating factor, the record present no way to establish the baseline level of symptoms or otherwise reliably quantify the amount of symptoms attributable to PTSD apart from the non-service causal factors.  38 C.F.R. §§ 3.102 (reasonable doubt must be within range of probability as distinguished from pure speculation or remote possibility), 3.310(b) (baseline level of severity of necessary to establish aggravation).   

The September 2013 VA medical opinion weighs against a nexus to PTSD.  Although the September 2013 VA examiner labeled the Veteran's psychiatric disorder as depression and anxiety, rather than PTSD, such error is inconsequential as the symptoms for these disorders are substantially similar in this case.  The VA examiner is qualified as a medical doctor.  She is competent to summarize medical literature and make causal determinations on complex medical questions.  38 C.F.R. § 3.159(a).  She provided a highly persuasive medical opinion and rationale as to why it is less likely that the Veteran's GERD bears any causal relationship to his service-connected psychiatric disorder.  She identified a number of non-service factors present that are scientifically known to be related to GERD.  She expressed her opinion that the research showing a causal relationship is debatable, and thus challenged the medical articles in support of the claim.  For these reasons, the Board finds the September 2013 VA medical opinion to be highly persuasive evidence weighing against a secondary nexus.  Caluza, 7 Vet. App. at 510-511; Nieves-Rodriguez, 22 Vet. App. at 304.

For the above stated reasons, the preponderance of the evidence weighs against a nexus to service or service-connected PTSD.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran.  The claim for service connection for GERD must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

(iii) Erectile Dysfunction (ED)

STRs do not include any complaints or treatment for ED or a related genitourinary disorder.  

December 2008 VA primary care records show that the Veteran had ED treated with medication since 2006.  Genitourinary examination was normal.  The clinician ordered a refill of ED medication.  

January 2009 VA Agent Orange examination reflects that the Veteran had two children after service without birth defects.  He denied dysuria and hematuria.  He had nocturia one to two times per night.  Clinical evaluation was grossly normal.  No pertinent genitourinary findings were made.   

In his May 2012 claim, the Veteran requested service connection for ED on a direct basis and as secondary to PTSD.  

The Veteran had a VA examination in September 2013.  The examiner listed an ED diagnosis.  For the medical history, she reported that it developed around 1999 or 2000.  The Veteran recalled having problems maintaining erections.  He sought medical attention and was informed that his testosterone levels were low.  He received testosterone shots, but did not believe they were helpful.  He later took Viagra with success.  It was effective 80 percent of the time.  The examiner noted that the Veteran had increased voiding frequency, including nighttime awakenings.  For ED, the examiner suggested that it was due to advancing age and mostly relieved by medication.  Physical examination was normal.  Testosterone and prolactin levels were measured.  The examiner expressed a negative medical opinion.  She explained that ED was not present in service.  She stated that the medical literature indicates anxiety/ depression induced ED would be closely contemporaneous to the traumatic event.  In this case, the Veteran did not have ED until many years after service.  Notably, he had two children in the interim.  She stated that the Veteran had low testosterone and believed it was caused by general aging.  She identified aging as the most common cause of ED.  She also stated that it is less likely ED had been aggravated by anxiety or depression.  She recited the Veteran's own report that medication relieved his ED symptoms 80 percent of the time.  

In October 2013, the Veteran recounted several stressful combat events from Vietnam and indicated that he had a significant decline in physical health in addition to mental health.  He experienced numerous intrusive thoughts about Vietnam and had great difficulty readjusting to civilian life.  

In his November 2013 NOD, the representative asserted that there was evidence that ED was secondary to service-connected PTSD.  He cited three published medical articles.  The first medical article was published in November 2002.  It concluded that combat Veterans with PTSD experience a significantly higher rate of sexual dysfunction compared to Veterans without PTSD.  It encouraged clinicians to proactive address sexual concerns of combat Veterans with PTSD.  The second medical article was published in December 2000.  It concluded that PTSD was associated with pervasive sexual dysfunction, and it was exacerbated by a popular class of antidepressants.  The third medical article was published in January 1997.  Data from the study and prior studies suggested that PTSD may be a risk factor for sexual problems.  

In August 2015, the representative again asserted that ED was secondary to PTSD.  He recited the above medical articles in support of his contention.  

Regarding direct service connection, STRs are silent for any ED symptoms.  The Veteran does not otherwise assert a continuity of symptomatology or identify a specific in-service illness or event that he believes is now associated with ED.  There is no persuasive evidence suggesting it could be related to presumed herbicide agent exposure.  Combee, supra.  Notably, the September 2013 VA examination report indicates that the symptoms started around 1999 or 2000 and were deemed to be related to low testosterone.  It also weighs against a direct nexus to service.  The VA examiner provides a persuasive rationale indicating that the general aging process and concurrent low testosterone caused post-service ED.  Nieves-Rodriguez, 22 Vet. App. at 304.  There is no additional medical evidence challenging her opinion on a direct basis.  For these reasons, the Board finds the evidence to weigh against a nexus to service for ED on a direct basis.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).

Regarding service connection for ED secondary to PTSD, the evidence in support of the claim consists of the Veteran's reports and medical articles.  Like GERD, establishing a secondary cause for ED raises questions concerning an internal medical process that extends beyond an immediately observable cause-and-effect relationship.  It is the type of etiology or nexus that the courts have found to be complex medical matters beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4; Woehlaert, 21 Vet. App. 456; Waters, 601 F. 3d at 1278.  Consequently, the lay reports are not competent evidence for any supposition that psychiatric symptoms caused or aggravated ED.  Id.  While the Veteran has provided competent and credible reports of symptoms, his competency does not extend to any secondary nexus reports and such reports have no probative value.  Id.   

The competent evidence is in support of the claim is limited to the medical articles submitted in support of the claim.  38 C.F.R. § 3.159(a).  As noted above, the Court has indicated that treatise evidence may suffice to establish nexus in instances where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Sacks v. West, 11 Vet. App. 314, 317 (1998).  For ED, the Board does not find the articles to be of significant probative weight pursuant to the reasoning of Sacks to show a nexus to PTSD.  First, these studies are controverted by the September 2013 VA examiner's comments that the overall literature suggests a close temporal relationship between ED and the stressful event.  The medical articles do not appear to address delayed onset ED.  Second, the studies referenced in the articles are unclear whether they control for age.  The September 2013 VA examiner stated that age was the largest risk factor, and it is applicable to the case at hand.  In sum, the complex disability picture presented by the delayed onset ED and advanced age precludes an inference of secondary causation to PTSD from the submitted medical articles.  Id.; Caluza, 7 Vet. App. at 510-511.  

Regarding aggravation, the Board finds the September 2013 VA medical opinion persuasive.  The VA examiner attributes the primary etiology to low testosterone levels and advancing age.  She makes the reasonable inference that if PTSD were a clinically significant aggravating factor for ED, the medication would not be as successful.  Monzingo, 26 Vet. App. at 106.  Even assuming without conceding that PTSD is an aggravating factor, the record present no way to establish the baseline level of symptoms or otherwise reliably quantify the amount of symptoms attributable to PTSD apart from age or low testosterone.  38 C.F.R. § 3.310(b).
  
The September 2013 VA medical opinion weighs against a nexus to PTSD.  Although the September 2013 VA examiner labeled the Veteran's psychiatric disorder as depression and anxiety, rather than PTSD, such error is inconsequential as the symptoms for these disorders greatly overlap.  The VA examiner is qualified as a medical doctor.  She is competent to summarize medical literature and make causal determinations on complex medical questions.  38 C.F.R. § 3.159(a).  She provided a highly persuasive medical opinion and rationale as to why it is less likely that the Veteran's ED bears any causal relationship to his service-connected psychiatric disorder.  She identified age related testosterone loss as the primary cause.  She characterized the research showing a causal relationship to PTSD as debatable.  For these reasons, the Board finds the September 2013 VA medical opinion to be highly persuasive evidence weighing against a secondary nexus.  Caluza, 7 Vet. App. at 510-511; Nieves-Rodriguez, 22 Vet. App. at 304.

For the above stated reasons, the preponderance of the evidence weighs against a nexus to service or service-connected PTSD.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran.  The claim for service connection for ED must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

(iv) Degenerative disc disease (DDD) of the lumbar spine

STRs do not show that the Veteran was treated for low back pain.  The February 1972 separation examination reflects that the Veteran's spine was clinically evaluated and deemed to be normal.  

December 2008 VA primary care records note the Veteran's reports that the shrapnel injury affected the right lower back.  Clinical evaluation showed that he had tenderness over the right sided lumbar area and had a scar.  The clinician included low back pain in the assessment.  An orthopedic clinic referral was discussed, but the Veteran declined at this time.  

X-rays showed moderate disk space narrowing at L4/5 and L5/S1.

In March 2009, the Veteran was afforded a VA examination.  He reported developing low back pain around 2007.  He denied any trauma or instigating activity.  Clinical evaluation showed slightly restricted motion and pain.  The examiner recited the December 2008 X-ray report.  He diagnosed moderate DDD at L4/5 and L5/S1.  He expressed a negative medical opinion.  He believed it was due to age.  He did not believe a secondary relationship existed since there was no evidence of abnormal mechanical axis or abnormal weight bearing.  

In May 2009, the Veteran asserted that his back disability was secondary to his service-connected right knee disability and right leg shrapnel injuries.  He stated that he had abnormal weight-bearing.  

November 2009 VA magnetic resonance imaging (MRI) study of the lumbar spine showed DDD, but not a compromise of the nerve roots.  Lumbar radiculopathy was ruled out.  

April 2011 private medical records confirm that the Veteran had an antalgic gait upon clinical evaluation.  

In August 2011, the Veteran was afforded a Board hearing.  He asserted that he had a gait alteration due to his in-service shrapnel injuries affecting his right leg and buttocks.  

In September 2011, Dr. M issued a letter in support of the claim.  He stated that he had treated the Veteran since December 2008.  He observed that the Veteran had an onset of low back pain around 2007 without injury.  He recounted the shrapnel injuries affecting the right buttocks, thigh and knee.  He stated that the Veteran's gait was adversely affected by these injuries.  He expressed a positive medical opinion regarding the in-service injuries and current DDD.  He cited the abnormal stress placed on the spine by these injuries.  He stated that the Veteran's gait mechanics were significantly affected by the injuries and it may have caused the current cartilage degeneration.  

In May 2012, the Veteran was afforded a VA examination.  The examiner diagnosed degenerative disc disease and degenerative joint disease of the lumbar spine.  Clinical examination showed limitation of motion with noted functional impairments.  Neurological testing revealed full strength and complete reflexes for both legs.  However, there was decreased sensation in the lower leg/ ankle and foot/toes.  The examiner noted the recent medical treatment, including the September 2011 medical opinion and November 2009 MRI report.  He expressed a negative medical opinion regarding an etiology to the service-connected right knee disability.  He cited review of the Veteran's medical records, medical literature and clinical experience in his determination.  He identified many years of physical work as the likely etiology.  He discounted the September 2011 medical opinion due to an absence of medical literature supporting such an etiology.    

The September 2013 VA knee examination report notes that the Veteran exhibited an abnormal gait, described as a slight limp due to the right knee disability.  

VA treatment records from December 2008 to 2013 include varying gait and station observations.  Some reports note a normal gait, others do not making any specific gait observation, and then some reports indicate balance or coordination problems.  

The Veteran contends service connection is warranted for lumbar DDD.  The Board finds that the evidence regarding a secondary nexus is at least in a relative state of equipoise and will grant the claim.  38 C.F.R. §§ 3.102, 3.310.  The physicians authoring the two etiologies opinion disagree whether the service-connected right knee disability and shrapnel residuals are a causal factor in post-service lumbar DDD.  Both physicians clinically examined the Veteran and reviewed the pertinent medical history.  While not observed during the May 2012 evaluation, the additional medical reports contain some indications the Veteran had gait or balance problems.  The general principle that altered biomechanics may cause additional orthopedic disability is plausible and is a valid rationale to underlie the positive medical opinion.  Caluza, 7 Vet. App. at 510-511; Nieves-Rodriguez, 22 Vet. App. at 304.  The May 2012 VA examiner does not identify any specific negative medical studies or general medical treatise ruling out such an etiology.  Overall, the probative value of the two etiology opinions is in a state of relative equipoise.   

In sum, the evidence is thus at least evenly balanced as to whether the Veteran's lumbar DDD is caused by service-connected right knee disability and residuals from the right sided shrapnel injuries to his leg, thigh and buttocks.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, service connection for lumbar DDD secondary to these injuries is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.

(v) Peripheral neuropathy of the lower extremities

Additional regulations are specifically applicable to these claims since certain types of peripheral neuropathy are presumptively related to herbicide agent exposure.    Beginning September 6, 2013, the regulations provide that to grant early onset peripheral neuropathy on a presumptive basis, it must have manifested to a degree of 10 percent or more within one year after the date of last exposure to herbicide agents.  See 78 Fed. Reg. 54,763, Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy.  The regulation previously listed "acute and subacute peripheral neuropathy" as an enumerated disease and stated that this meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e) (2013).  

In this case, there is no lay or medical evidence indicating that the Veteran had neurological sensory disturbances in his lower extremities until many years after service.  STRs do not show complaints, treatment or diagnosis of peripheral neuropathy or related symptoms during service.  At his February 1972 examination prior to separation, clinical evaluation of the extremities resulted in normal findings.  The Veteran does not otherwise report peripheral neuropathy symptoms until many years after service.  See May 2013 claim (noting recent diagnosis of peripheral neuropathy).  Further discussion of presumptive service connection to herbicide agent exposure is not necessary.  38 C.F.R. §§ 3.307, 3.309(e). 

VA treatment records from 2009 include complaints about right lower extremity pain.  It was initially believed to be related to his lumbar spine disability.  However, 
November 2009 VA MRI report ruled out lumbar radiculopathy.  The clinician indicated that the right leg pain was likely attributable to his in-service shrapnel injuries affecting his right thigh, knee and buttocks.   

VA primary care records from April 2011 reflect that the Veteran complained about right thigh soreness.  He described a warm tingling that sometimes radiated down his leg.  He had constant pain throughout his right lower extremities and indicated it was related to retained shrapnel wounds affecting his buttocks, thigh and knee.  Clinical evaluation showed reduced lower extremity reflexes.  Straight leg raise (SLR) was negative, but painful on the right side.  The clinician assessed right thigh and leg pain from residuals of shrapnel injury with worsening symptoms.

October 2011 VA primary care records include complaints of increased foot pain and some tingling affecting the toes, ball and arch.  Clinical evaluation showed that both feet appeared normal without redness or swelling.  Monofilament testing was reduced in both toes and forefeet.  The examiner assessed bilateral foot pain suggestive of neuropathy.  Gabapentin was given.

February 2012 VA primary care records show that the clinician suspected that some of the neurological complaints were attributable to right sided lumbar radiculopathy.   

In his May 2013 claim, the Veteran reported that he was recently diagnosed with neuropathy.  He had numbness, pain and tingling in his feet.  

The Veteran was afforded a September 2013 VA examination for this claim.  The examiner diagnosed mild sensory peripheral neuropathy for the bilateral lower extremities.  The symptoms started around 2011.  The Veteran sought medical attention and medication was provided with some relief.  Clinical evaluation was significant for pain, paresthesias and numbness.   Lower extremity muscle and reflexes were normal.  However, the Veteran had decreased sensation in both feet.  Electromyograph (EMG) study confirmed sensory neuropathy of the lower extremities without evidence of lumbar radiculopathy in the lower extremities.  Foot X-rays were significant for a small benign appearing plantar calcaneal spur.  The examiner remarked that the Veteran had early peripheral neuropathy as indicated by nonresponsive sural sensory nerve conduction responses.  She also commented that the calcaneal spurs contribute to foot pain.  She expressed a negative medical opinion.  She noted the time lapse from active service.  There were multiple risk factors for the disease and one was applicable to the Veteran.  She also commented that the EMG results did not suggest nerve damage from any shrapnel residual.  

September 2014 VA primary care records note neuropathy symptoms.  They had improved with an increase in gabapentin.  The clinician indicated the upcoming total right knee replacement surgery should proceed as planned.  

The Veteran contends service connection is warranted for peripheral neuropathy of the lower extremities.  The Board finds that the preponderance of the evidence is against the claim, and it must be denied for the reasons below.  

As noted above, the onset of neurological disturbances in the lower extremities many years after service precludes further consideration as a disease presumptively related to herbicide agent exposure.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

The medical evidence weighs against the claim.  The Veteran is competent to describe the associated neuropathy symptoms and their history and his reports are credible.  However, the issue of causation for this disease is beyond an immediately observable cause-and-effect relationship.  It is the type of complex medical issue that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4; Woehlaert, 21 Vet. App. 456; Waters, 601 F. 3d at 1278.  Thus, the Veteran is not competent to report on the etiology for lower extremity peripheral neuropathy and his reports have no probative value.  Id.; 38 C.F.R. § 3.159(a).

The competent evidence in support of the claim is the November 2009 MRI report and April 2011 clinical notes.  The November 2009 MRI report ruled out lumbar radiculopathy as a cause for the right leg pain.  However, the clinicians' comments in this report and in April 2011 suggest that the right leg pain is due to the shrapnel injury.  The clinicians do not identify the right leg pain as peripheral neuropathy or provide further explanation as to the pathology underlying the pain.  The general references to right lower extremity pain by the November 2009 and April 2011 clinicians are too vague to establish a current right lower extremity peripheral neuropathy diagnosis attributable to shrapnel injury.  Caluza, 7 Vet. App. at 510-511; 38 C.F.R. § 3.303.  

The September 2013 VA medical opinion is highly persuasive competent evidence weighing against the claim.  The examiner is qualified as a medical doctor.  She clinically evaluated the Veteran, to include obtaining an EMG study, and reviewed the entire record.  Her opinion is plausible and consistent with the record.  The EMG report indicated that the sural nerve was causing the sensory disturbance symptoms, rather than a nerve associated with the lumbar spine or shrapnel injury.  She noted that symptoms did not appear until many years after service.  The medical opinion is otherwise uncontroverted by any additional evidence.  For these reasons, the Board finds the September 2013 VA medical opinion to be probative and it weighs against a nexus to service.  Caluza, 7 Vet. App. at 510-511; Nieves-Rodriguez, 22 Vet. App. at 304; see also King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012) (Board may prefer a medical opinion over the Veteran's lay report).  

Briefly, the Board notes that the VA examiner did not explicitly consider whether presumed herbicide agent exposure could be an etiology.  38 C.F.R. § 3.307; Combee, supra.  It is reasonable to infer from her comments that the long time lapse between service and symptoms onset ruled out any in-service exposure being a causal factor within any degree of scientific certainty.  See Monzingo, 26 Vet. App. at 106; Caluza, 7 Vet. App. at 510-511.

For the above stated reasons, the preponderance of the evidence weighs against a nexus to service or service-connected lumbar DDD.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran.  The claim for service connection for peripheral neuropathy of the lower extremities must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

III.  Increased ratings - general laws and regulations for increased rating claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  As explained below, the Board finds uniformed ratings are warranted for the adjudicated claims.

(i) Scars as residuals to shrapnel injuries

The Veteran is service-connected for scars pertaining to right knee, right thigh and buttocks as residuals of shrapnel injuries.  Each scar has an initial noncompensable rating under the specific muscle rating criteria and Diagnostic Code (DC) 7802.
38 C.F.R. § 4.118, DC 7802.  

Under the applicable scar rating criteria, DC 7801 governs burn scars, other than the head, face, or neck, that are deep and nonlinear.  It provides a 10 percent evaluation when the area or areas exceed six square inches (sq. in) (39 square centimeters (sq. cm.)).  A 20 percent evaluation is assignable when the area or areas exceed 12 sq. in. (77 sq. cm).  38 C.F.R. § 4.118, DC 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25  of this part.  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801, Note (1), (2). 

Under DC 7802, which governs scars other than the head, face, or neck, that are superficial and nonlinear, a 10 percent evaluation is assignable for area or areas of 144 sq. in. (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (1), (2). 

DC 7804 provides a 10 percent evaluation for one or two scars that are unstable and painful on examination.  A 20 percent evaluation applies to three or four scars that are unstable or painful.  A 30 percent evaluation is for five or more scars that are unstable or painful.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC when applicable.  38 C.F.R. § 4.118, DC 7804.
 
Under DC 7805, other types of scars will be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805.

In his November 2008 claim, the Veteran described having right leg and knee disabilities as a residual of combat injuries.  

December 2008 VA primary care records note the history of shrapnel injury.  Clinical evaluation was notable for lumbar tenderness and mild swelling of the right knee.  The clinician assessed degenerative joint disease of the right knee and low back pain.  

The Veteran was afforded an April 2009 VA examination.  The examiner recounted that the Veteran sustained a shrapnel wound affecting his right leg and buttocks.  It was treated with local debridement and wound care.  The Veteran had another shrapnel injury affecting his right knee and underwent shrapnel removal surgery.  Currently, he experienced constant pain.  He described burning pain in his thigh and toes.  Clinical evaluation was notable for the following scars: right knee, a 4 cm long; right posterior thigh, scar measured 4 cm long; right buttocks gluteus maximus, scar measured 2 cm long; right buttock gluteus fold scar, measured 2 cm long.  All of the scars were described as well healed without erythema, edema or discharge.  They did not affix to underlying tissue.  Muscle loss was not found surrounding them.  The examiner stated that there was no evidence of atrophy for the right leg.  The examiner assessed residuals of shrapnel injury to the right thigh, knee and buttocks.  

In the May 2009 NOD, the Veteran asserted that he had muscle loss from the shrapnel residuals.    

August 2009 VA primary care records reflect that the Veteran complained about right leg problems dating to service.  Recent, he started having pain beginning at the back of his right leg and around his calf from the front of the leg and radiating to his second and third toes.  He otherwise had longstanding problems with his right leg.  Clinical evaluation revealed mild weakness in his right leg.  The examiner suspected L5 radiculopathy.  

November 2009 VA primary care records include continuing complaints about right leg pain.  The Veteran reported that he had intermittent swelling of his right thigh and knee since service.  Clinical evaluation showed mild swelling of his right knee.  Circumference measurements of the thighs were 51 cm on the right and 53 cm on the left.  Circumference measurements of the mid-calves were 43 cm on the right and 41 cm on the left.  The clinician assessed probable L5 radiculopathy with a pending MRI.  He indicated that the right thigh and leg pain was either a shrapnel injury residual or a radiculopathy symptom.  

November 2009 VA MRI report includes notes from a clinician that the Veteran's right leg pain is likely due to the shrapnel injuries.  

May 2010 VA primary care records show that the Veteran continued to have shooting pains from his right buttocks through his right leg.  It had been present since service, but he believed it was getting worse.  He had near constant pain in his right leg with the shooting pain occurring once a day.  Clinical evaluation was unremarkable.  The clinician noted the November 2009 MRI report.  He continued the prior assessment of probable L5 radiculopathy and right thigh and leg pain as residuals of a shrapnel injury.  

August 2010 private medical records from Dr. B include a physical examination.  It showed some atrophy of the right thigh, especially posteriorly.  

In August 2010, the Veteran asserted that he had muscle loss from his shrapnel injury to his right thigh.  The associated scar was 2 in by 0.5 in.  For his buttocks, he had frequent muscle pain with a 2 in by 0.125 in scar.  For his back, the shrapnel scar was 1.75 in by unspecified width.  The shrapnel injuries caused constant pain with standing and sitting.  

April 2011 VA primary care records include reports about right thigh soreness.  The Veteran described it as a tingling feeling with occasional radiation down the right leg.  He had a constant pain level of 3-4/10 in the leg and into the foot.  He took medication as needed.  Clinical evaluation showed a right knee scar and lateral tenderness.  Deep tendon reflexes (DTRs) were equal and reduced in both legs.  The examiner assessed right thigh and leg pain attributable to the shrapnel injury.  

In August 2011, the Veteran was afforded a Board hearing.  He reported that all of his shrapnel scars were painful to palpation.  He believed they were causing the radiating pain in his right leg.  

In August 2011, Dr. C issued a letter in support of the claim.  He stated that the Veteran had multiple tender scars from his right knee to his right lower back.  He had chronic pain from walking, exercising and with movement.  In an attachment a diagram of the scars was given.  It appears the attachment was authored by the Veteran.  The six identified scars measured: 2 by 0.5 inches; 2 by 0.125 inches; various dime size scars; 1.75 by 0.25 inches; multiple small scars; and 2.5 by 0.125 inches.  The location of these scars was diagrammed on a body outline and spanned from the right upper buttocks to the right knee.  The Veteran commented that the scar affecting the posterior right thigh resulted in a large portion of muscle loss.  The additionally identified scars caused pain with standing and sitting.  

In August 2013, the Veteran was afforded a VA examination for his claim with review of the claims file.  The examiner listed three residual shrapnel scars affecting the right thigh, buttocks and knee.  She described the right thigh scar as associated with generalized soreness, itchiness and some loss of muscle tissue.  Sometimes clothing would irritate the scar area and cause redness.  The Veteran denied any additional injury or functional impairment.  For the right buttocks scar, the examiner noted one wound affecting the right upper lateral buttocks and the other wounds being lateral along the gluteal fold.  The Veteran stated that the right upper lateral buttocks scar was tender and the scar would turn red when irritated.  For the lateral gluteal scars, they were occasionally sore and caused him to avoid prolonged sitting.  It would also turn red upon irritation.  For the right knee scar, the examiner described it as shrapnel wound to the lateral aspect of the right knee.  During clinical examination, the examiner stated that none of the scars were painful.  She did not observe them to be unstable.  For the right lower extremity, she measured 6.5 cm and 4 cm linear scars.  For the posterior trunk, she measured three linear scars of 4.5 cm, 5 cm and 2.5 cm.  She reported that the scars do not result in a limitation of function.  She commented that the Veteran was able to sense light touch along the scars.  She noted tenderness along the upper right sacral area.  All scars were well healed, intact, hypopigmented, nonpainful and nonadherent.  She reported that the Veteran exhibited full strength in both lower extremities and that there was no significant muscle mass loss or limitation of motion associated with the scarred areas.  

The August 2013 VA examiner provided a medical opinion regarding any muscle injury associated with the scars.  For the three service-connected scars, she stated that there was no muscle injury.  She cited full lower extremity strength demonstrated for flexion and extension.  She did not observe any evidence of fascia defect, atrophy, impaired tone, impaired function or retained metallic fragments.  She did not find any residual neurological disorder.  She noted light touch sensation was intact.  She stated that there was no objective evidence of irritation or pain associated with any scar.  For the upper right sacral area, she commented that the area of tenderness did not match the scar.           

The September 2013 VA lumbar spine examination report included an EMG study of the lower extremities.  It identified sensory deficit caused by sural nerve impairment.  The examiner commented that the EMG did not identify any nerve damage attributable to the shrapnel wounds.  

In February 2014, the Veteran requested a rating based upon muscle injury for the residual shrapnel scars.  He believed the associated muscle injuries were at least of a moderate severity.  He cited the in-service treatment.  He reported that when touching his right posterior thigh he could indent it approximately 2 inches with his finger.  He described his right buttock being noticeably flatter than his left buttock.  He stated that his right leg had less power that was noticeable upon running.  

The Veteran contends that higher or additional ratings are warranted for his service-connected scars of the right knee, thigh and buttocks associated with his shrapnel injury.  After careful consideration, the Board grants a 20 percent rating pursuant to DC 7804 for three painful scars.  38 C.F.R. §§ 4.3, 4.7, 4.118, DCs 7801-7805.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The facts in this case warrant the DC change from DC 7802 to DC 7804 to maximize available benefits.  However, separate or higher ratings are not warranted as detailed below.  Id.; 38 C.F.R. §§ 4.56, 4.73, 4.124a; Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006) (holding that two separate ratings are to be awarded where an injury manifests with two different disabilities, such as a scar and muscle injury); 38 C.F.R. § 4.14 ("[t]he evaluation of the same disability under various diagnoses," a practice called "pyramiding," "is to be avoided"). 

The record shows that the Veteran has consistently reported pain in areas affected by the shrapnel injury.  (VA examination reports from April 2009 and August 2013; VA treatment records from August 2009, November 2009; Veteran statements from August 2010, August 2011; August 2011 Board hearing).  Although the August 2013 VA examiner did not find objective evidence of pain associated with the scars, the record is clear that the Veteran has continued subjective reports of pain in the scar regions.  Consequently, the Board finds that the most appropriate rating is 20 percent under DC 7804 for three painful scars.  38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7804.

The additional potentially applicable scar DCs 7801, 7802 contemplate affected scar areas larger than those shown on the above clinical evaluations.  38 C.F.R. § 4.118, DCs 7801, 7802.  Consequently, they are not for further consideration.   

The Board has considered whether additional neurological or muscle injury ratings associated with the scars are warranted based upon the evidence of record.  38 C.F.R. § 4.118, DC 7805.

The Board finds that a separate neurological rating is not warranted.  38 C.F.R. § 4.118.  The August 2013 VA examiner reported that the Veteran had full strength in both legs and light touch sensation to be intact.  The September 2013 EMG study found that the sural nerve was responsible for the Veteran's complaints of foot pain instead of the shrapnel residuals.  Although the November 2009 primary clinician suggested that the right leg pain was due to shrapnel injury, the VA examiner specifically commented that the EMG did not suggest neurological impairment attributable to shrapnel residuals.  

Regarding muscle injury, some clinical reports note decreased right thigh circumference and possible atrophy.  The Veteran also reported atrophy from the shrapnel residuals.  However, the August 2013 VA examiner determined that a muscle injury associated with the shrapnel injuries was not clinically observed.  Notably, the RO has not specifically considered this issue and the Board has referred it to the RO.  In this particular case, the Board declines to assign a separate rating for muscle injury at this time.  38 C.F.R. §§ 4.14, 4.73; But see Tropf, supra.

For the reasons stated above, a 20 percent rating, but no higher, for three painful scars of the right thigh and buttocks is warranted and the preponderance of the evidence is against a higher rating or separate rating.  The benefit of the doubt doctrine is therefore not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.




(ii) Increased rating for PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 38 C.F.R. §§ 4.125, 4.130.

The Veteran's PTSD is currently rated as 30 percent disabling under 38 C.F.R. § 4.130, DC 9411.  This disability is rated according to the General Rating Formula for Mental Disorders.
	
Under the general rating formula, 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Board has considered the GAF scores assigned during the appeal period.  The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A score of 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  Id.  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  Id.  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In his May 2012 claim, the Veteran reported that his PTSD had become worse.  He cited sleep problems, social withdrawal and irritability.  He continued to seek treatment at the VAMC in Daytona Beach.  

June 2012 VA Mental Health Clinic (MHC) records reflect that the Veteran had recently attended a military unit reunion.  He was initially anxious about attending, but found it to be worthwhile and emotionally fulfilling.  Mental Status Examination (MSE) was significant for depressed mood and restricted affect.  The clinician continued the established PTSD and depression diagnoses and listed a GAF score of 50.  He commented that the Veteran had "severe PTSD issues" relating to guilt, grief, sadness, safety and trust.  He stated that the Veteran was also coping with retirement and various medical problems.  The Veteran had increased social withdrawal symptoms and guarded behavior in addition to increased nightmare/ night sweat activity.  

VA MHC records from September 2012 and January 2013 indicate that the Veteran had PTSD symptoms substantially similar to the ones recorded in June 2012 and the GAF of 50 was maintained.  

May 2013 VA MHC records reflect that the Veteran was transferring care due to his upcoming move from Florida to Michigan.  He reported that symptoms of intrusive thoughts and nightmares were increased.  He expected a flare-up in these symptoms since he typically had anniversary reactions.  The clinician discussed plans to transfer care to Michigan.  

July 2013 VA MHC records from Saginaw, Michigan reflect that the Veteran transferred care.  In his initial interview, he reported that he struggled with PTSD related anger and it had caused problems throughout his life.  He did not believe his PTSD would improve, but indicated that his history of cognitive therapy at the VAMC in Florida was helpful in developing coping skills.  His wife thought his symptoms improved by meeting other Veterans.  The clinician referred the Veteran to peer support services and advised him to return to discuss the type of treatment he desired.  

In September 2013, the Veteran was afforded a VA PTSD examination.  The examiner diagnosed PTSD.  She explained that the diagnosis was supported by the current psychological evaluation and that the previously listed depression and anxiety diagnoses were no longer applicable.  She listed a GAF of 65.  She characterized the overall occupational and social impairment as approximating mild or transient symptoms.  She reviewed the claims folder and summarized the pertinent medical history.  Notably, the Veteran was currently married for a second time and indicated that there were some martial problems.  He stated that he continued to have a childhood friendship.  While in Florida, he became friends with 3 or 4 other combat Veterans, but since moving, he socialized exclusively with his family.  He stated that he had a close relationship with daughters from a prior marriage.  He had not worked since 2006.  He last worked as a commercial truck driving instructor.  

MSE showed the Veteran to present with a euthymic mood and affect modulated appropriately with content.  He was fully oriented and exhibited speech patterns within normal limits.  Thought content was linear, relevant and goal directed.  Memory appeared intact.  The Veteran denied any suicide ideation.  He reported a history of mental health treatment beginning in 2008 in Florida.  He currently participated in VA peer support groups.  He did not take any psychotropic mediation due to personal preference.  He continued to have intrusive thoughts, sleep problems, nightmares, and paranoia.  While he enjoyed the peer group, he limited his participation to an hour or two due to anxiety.  He generally avoided large groups of people.  He stated that he had an "empty" feeling since service and for many years stayed busy to avoid ruminations.  He had difficulty maintaining interpersonal relationships, but was hopeful he could maintain his current marriage.  The examiner commented that the Veteran endorsed the full criterion of symptoms for a PTSD diagnosis.  She then detailed the stressors and how they fit into the PTSD diagnostic criteria.  For pertinent symptoms, she listed anxiety, chronic sleep impairment and difficulty adapting to stressful circumstances, including work or a work-like setting.  

In October 2013, the Veteran detailed several combat events in Vietnam, which generated his current PTSD symptoms.  He continued to experience intrusive memories from these events and described himself as having lifelong "survivor's guilt" due to service.  He had great difficulty returning to civilian life.  He described his longstanding employment as a sheltered work environment due to his employer's the Veteran friendly policies and the fact that his supervisor was also a combat Veteran. 

June 2014 to November 2014 VA MHC records show that the Veteran regularly met with a counselor.  The treatment was to manage his mood and sleep symptoms associated with PTSD.  The symptoms were substantial similar to those previously reported with some fluctuations.  Notably, in August 2014, the Veteran reported worsening depression and then in October 2014, he indicated such symptoms had improved. 

In June 2015, Dr. T. authored a Disability Benefits Questionnaire (DBQ) in support of the claim.  She diagnosed severe PTSD and listed a GAF of 47.  She characterized the occupational and social impairment as total.  She noted the Veteran's history and detailed how his symptoms met each PTSD criterion.  She endorsed the Veteran as having the following symptoms: depressed mood, anxiety, panic attacks occurring weekly or less often, near continuous panic or depression, chronic sleep impairment, mild memory loss, impairment of long and short term memory, flattened affect, impaired judgment, disturbances of motivation or mood, difficulty establishing or maintaining effective work relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicide and homicidal ideations, and impaired impulse control. 
 
An October 2016 VA neuropsychological evaluation was submitted by the representative in support of the claim.  The Veteran complained about memory loss during the past year.  In his social and emotional functioning, the Veteran reported symptoms substantially similar to those noted in the VA MHC records above.  The behavioral observations noted by the examining clinician were also substantially similar to the MSE noted in the VA MHC records above.  As relevant, the Veteran continued to be married and stated that his wife was a significant source of support.  Quantitative testing was conducted to assess the Veteran's cognitive status.  The examining clinician concluded that the Veteran had cognitive weakness in working memory and problem solving.  He indicated that it was due to a combination of factors, specifically including chronic pain, sleep disruption and PTSD.  

The Veteran contends a rating in excess of 30 percent is warranted.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating, but no higher, is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.  

The Board finds the Daytona Beach VA MHC clinician's assessment persuasive to demonstrate PTSD symptoms more closely approximating the 70 percent rating criteria.  Caluza, 7 Vet. App. at 510-511; Id.  The Daytona Beach VA MHC clinician is qualified as a psychologist and has an extensive familiarity with the Veteran's history.  He saw the Veteran multiple times from approximately December 2009 until May 2013.  His clinical assessments reflect that PTSD related depression, sleep impairments and guarded behavior are characterized as severe and warranted a GAF score indicative of serious symptoms.  Such assessments are highly persuasive to show that the severity, frequency and duration of the PTSD symptoms are equivalent to deficiencies in occupational and social function.  Mauerhan, 16 Vet. App. at 442; Vazquez-Claudio, 713 F.3d at 118; 38 C.F.R. § 4.130.  

The Board has also considered the September 2013 VA PTSD examination report indicating less severe symptoms.  Even though the examiner characterized the overall impairment as mild decreases in occupational function, she later reported that the symptoms would produce difficulty in adapting to stressful circumstances including work or a work like setting that is characteristic of the 70 percent rating criteria.  Due to the VA's examiner's shifting comments and inconsistency with the assessments from the treating clinician, the Board finds the September 2013 VA PTSD examination report less persuasive as to overall impairment in occupational and social function due to PTSD symptoms.  Caluza, 7 Vet. App. at 510-511.

The Veteran is not, however, entitled to a higher, 100 percent rating for any portion of the appeal period.  The VA examination report and treatment notes show that the Veteran did not experience PTSD symptoms such as: grossly inappropriate behavior; persistent delusions or hallucinations; or persistent danger of hurting self or others.  The VA examination reports and treatment notes consistently demonstrate that the Veteran did not have psychosis type behaviors, suicidal or homicidal ideations or other symptoms of a severity, frequency and duration similar to those contemplated in the total schedular rating criteria at any time.  Id.; Mauerhan, 16 Vet. App. at 442; Vazquez-Claudio, 713 F.3d at 118; 38 C.F.R. §§ 4.3, 4.7, 4.130.

The Board notes that Dr. T endorsed symptoms more closely approximating total occupational and social impairment and characterized the overall PTSD severity as such.  However, her report is inconsistent with the VA clinical records from 2012 to 2014, September 2013 VA examination report and October 2016 neuropsychological evaluation.  The Board does not find her report persuasive to show total impairment in occupational and social functioning due to PTSD symptoms due to its inconsistency with the above evidence.  Caluza, 7 Vet. App. at 510-511; see also 38 C.F.R. § 3.100(a) (2016) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  

For the reasons stated above, a 70 percent rating, but no higher, for PTSD is warranted and the preponderance of the evidence is against a total rating.  The benefit of the doubt doctrine is therefore not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

(iii) Total disability rating based upon individual unemployability (TDIU)

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).

The Veteran has met the percentage requirements in this case, as he is in receipt of service connection for PTSD, now rated as 70 percent, right knee disability, rated as 30 percent, scars, residual of shrapnel injury to the right knee, thigh and buttocks, rated as 20 percent, tinnitus, rated as 10 percent.  He is now additional service-connected for a lumbar spine disability and bilateral hearing loss with ratings to be determined by the RO.  Based upon currently assigned ratings, his combined rating is 90 percent.  The Board notes that 

The Veteran has a high school education and occupational experience in commercial truck driving and instruction.  In October 2013, the Veteran essentially asserted that he worked in a sheltered environment for many years.  Without an accommodating employer and supervisor, he would not have been able to work.  In his February 2014 TDIU claim, the Veteran stated that he left work to move to Florida for health reasons.  He stated that his combat injuries left him unable to work.  A December 2014 statement from his most recent employer reflects that the Veteran was employed as a driving instructor and stopped working in October 2007 due to retirement.  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Given the significant impairment caused by the Veteran's service connected disabilities as indicated by the lay and medical evidence, see id. at 1354 ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert"), and the physical nature of commercial driving, especially pertaining to the right leg and knee, the evidence is at least evenly balanced as to whether his service connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board notes that TDIU was granted in a January 2015 rating decision for a portion of the appeal period, from May 29, 2014 to December 1, 2015.  Therefore, the grant of TDIU in this decision is exclusive of that period.  Moreover, to the extent that the implementation of the grants of service connection and increased ratings do not result in the Veteran meeting the schedular requirements for TDIU pursuant to 38 C.F.R. § 4.16(a), the AOJ should consider referring the matter to the Director of Compensation pursuant to 38 C.F.R. § 4.16(b), for any period during which the Veteran does not meet the schedular requirements and was not employed.

(iv) Extraschedular rating considerations 

The Board must also determine whether to refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the rating criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115   (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116; 38 C.F.R. § 3.321(b)(1).

The Board finds that the severity of the Veteran's service-connected scars and PTSD to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include skin disfiguration, pain, depression, anxiety, and social isolation, among other various psychiatric symptoms.  All of those symptoms are contemplated by the schedular diagnostic criteria and referral for extraschedular consideration is not required.  Id.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Thus, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and the Board will therefore not address this issue further.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  In addition, the Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted in this case.


ORDER

An initial 20 percent rating for scars of the right knee, right buttocks, and right thigh, associated with shrapnel wounds, is granted, subject to controlling regulations governing the payment of monetary awards.

A 70 percent rating for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Service connection for bilateral sensorineural hearing loss is granted.  

Service connection for gastroesophageal reflux disorder (GERD) is denied.  

Service connection for erectile dysfunction (ED) is denied. 

Service connection for lumbar spine DDD is granted.  

Service connection for peripheral neuropathy of the lower extremities is denied. 

Entitlement to a TDIU, exclusive of the period from May 29, 2014 to December 1, 2015, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The service connection claims for a cervical spine disability and peripheral neuropathy for the upper extremities are remanded to obtain a VA examination.   VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

The Veteran is shown to have sustained combat related injuries.  In his January 2013 claim, the Veteran reported having an onset of neuropathic type symptoms affecting both upper extremities and his neck.  VA treatment records beginning November 2012 indicate that the Veteran developed neurological symptoms in his hands, later assessed as ulnar neuropathy and carpal and cubital tunnel syndromes.  See January 2013 EMG report.  In August 2015, the Veteran through his representative asserted that he had a neck disability related to the in-service combat injury.  Given the in-service combat injury and current assertions, the low threshold to trigger VA's duty to provide an examination is met for the claimed neck and upper extremity neuropathy disabilities.  Id.

For the right knee disability, the Board must reconsider this issue in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  As the Veteran's right knee disability is rated based on limitation of motion, Correia is applicable to this case.  The VA examinations and clinical records do not include the joint testings mandated by Correia and reexamination is necessary.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Request that the Veteran identify all pertinent medical treatment for the remanded claims.  Furnish private medical records releases and invite the Veteran to submit any medical records in his possession.  Take appropriate action based upon his response.  

2.  After associating any newly identified medical records with the electronic claims folder, schedule the Veteran for a VA examination to determine the nature and etiology of his current neck disability and upper extremity neuropathy.  The electronic claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the pertinent medical and other history, and the examination report should note that review.

The examiner must perform a complete clinical evaluation for the cervical spine and upper extremities.  Any indicated testing must be completed.  

Then, the examiner must provide the following medical opinions:

(i) For any cervical spine disability, is it at least as likely as not that the current cervical spine disability was either: incurred during active service; otherwise causally related to active service; or in the case of arthritis, within one year after service?  The examiner must consider the April 1970 combat injuries.  

(ii) For any upper extremity neuropathy disability, is it at least as likely as not that the current disability was either: incurred during active service or otherwise causally related to active service?  The examiner must consider the April 1970 combat injuries.  

(iii) If and only if, a cervical spine disability is deemed causally related to service, is it at least as likely as not that any current upper extremity neuropathy disability is caused or aggravated by the service-connected neck disability?  The examiner must specifically address both causation and aggravation.  If an aggravation is found, please describe the baseline disability prior to it.  

The examiner must provide a detailed rationale for all opinions with specific consideration to the combat injuries sustained in service.  The Veteran's recollections of in-service injuries and observable symptoms must be considered.  If the examiner rejects his lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  

3. After completing the above instruction and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination to determine the manifestations and current severity of his service-connected right knee disability in accordance with the current disability questionnaire.  The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail. 

With respect to range of motion testing, this information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and in comparison with the left knee, consistent with 38 C.F.R. § 4.59 as interpreted in Correia, supra.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the testing cannot be conducted, the examiner must explain why.

4.  Then, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


